Case: 2:19-cv-02006-MHW-EPD Doc #: 28 Filed: 09/10/19 Page: 1 of 3 PAGEID #: 308




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

WILLIAM BURKE,                                  │ Case No. 2:19-cv-02006-MHW-EPD
                                                │
              Plaintiff,                        │ Hon. Michael H. Watson
                                                │
       v.                                       │ Mag. Elizabeth A. Preston Deavers
                                                │
JAMES ALEX FIELDS JR., ET AL.,                  │
                                                │
              Defendants.                       │
                                                │

DEFENDANT DAVID DUKE’S NOTICE OF WITHDRAWAL OF FIRST MOTION TO
                            DISMISS


       NOW COMES Defendant David Duke (“Duke”), by and through Attorney Kyle J. Bristow

and Attorney Bryan A. Reo, and hereby propounds upon the Parties of the instant civil action and

this Honorable Court Defendant David Duke’s Notice of Withdrawal of First Motion to Dismiss:

   1. On May 17, 2019, Plaintiff filed Plaintiff’s Complaint. (Dkt. 1, PageId. 1-64).

   2. On August 19, 2019, Duke filed Defendant David Duke’s Motion to Dismiss Pursuant to

Fed. R. Civ. P. 12(b)(2) and 12(b)(6). (Dkt. 16, PageId. 179-204).

   3. On September 9, 2019, Plaintiff filed Plaintiff’s First Amended Complaint. (Dkt. 25,

PageId. 226-285).

   4. On September 10, 2019, Duke filed Defendant David Duke’s Second Motion to Dismiss

Pursuant to Fed. R. Civ. P. 12(b)(2). (Dkt. 27, PageId. 289-307).

   5. In light of Duke’s first motion to dismiss being in response to a now-superseded pleading,

Duke hereby provides notice that he is withdrawing his first motion to dismiss. The Court should

consider Defendant David Duke’s Second Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2).

(Dkt. 27, PageId. 289-307).
Case: 2:19-cv-02006-MHW-EPD Doc #: 28 Filed: 09/10/19 Page: 2 of 3 PAGEID #: 309




                                        Respectfully submitted,

                                        REO LAW, LLC


                                        /s/ Bryan A. Reo
                                        Bryan A. Reo, Esq.
                                        P.O. Box 5100
                                        Mentor, OH 44061
                                        (T): (216) 505-0811
                                        (E): reo@reolaw.org
                                        Ohio Law License - #0097470
                                        Lead Trial Attorney for David Duke

Dated: September 10, 2019

                                        BRISTOW LAW, PLLC


                                        /s/ Kyle J. Bristow
                                        Kyle J. Bristow, Esq.
                                        P.O. Box 381164
                                        Clinton Twp., MI 48038
                                        (T): (248) 838-9934
                                        (F): (586) 408-6384
                                        (E): bristowlaw@gmail.com
                                        Michigan Law License - P77200
                                        Ohio Law License - #0089543
                                        Co-Counsel for David Duke

Dated: September 10, 2019




                                       2
Case: 2:19-cv-02006-MHW-EPD Doc #: 28 Filed: 09/10/19 Page: 3 of 3 PAGEID #: 310




                                 CERTIFICATE OF SERVICE

       I, Kyle J. Bristow, affirm that I am an attorney of record for a party to the above-captioned

civil action, and on September 10, 2019, I electronically filed this document with the Clerk of the

Court by using the Court’s Electronic Filing System, which should send notification of said filing

to all attorneys of record who are registered to receive such electronic service for the instant civil

action. Specifically, notice should be served upon Attorney Michael Frandin via electronic mail

at <mike@frandinlaw.com>, upon Attorney James E. Kolenich at <jek318@gmail.com>, and

upon Attorney Bryan A. Reo at <reo@reolaw.org>.


                                                   /s/ Kyle J. Bristow
                                                   Kyle J. Bristow, Esq.
                                                   P.O. Box 381164
                                                   Clinton Twp., MI 48038
                                                   (T): (248) 838-9934
                                                   (F): (586) 408-6384
                                                   (E): bristowlaw@gmail.com
                                                   Michigan Law License - P77200
                                                   Ohio Law License - #0089543
                                                   Co-Counsel for David Duke

Dated: September 10, 2019
